03Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17of U.S. Patent No.10862285 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim mapping below.
Instant Application 
US 10862285 B2
1. An assembly comprising: an electrical junction box comprising a housing and at least one outlet disposed therein; wherein the at least one outlet has a wired connection operably connected thereto at a terminal of a wire; a temporary cover releasably attached to the electrical junction box about a periphery of the opening; means for releasably attaching the temporary cover to the electrical junction box  
1. An assembly comprising: an electrical junction box comprising: (1) a housing having an opening surrounded by four peripheral walls each terminating in an upper edge and at least one outlet disposed within the housing and affixed to opposing upper edges of an opposing pair of the peripheral walls at first and second attachment points; (2) a temporary protective outlet cover having a lower peripheral edge releasably attached to the electrical junction box and engaging each upper edge of the junction box about substantially an entire periphery of the opening of the housing of the junction box to sealingly engage the temporary protective outlet cover to the junction box to form a protective enclosure comprised of the housing and the protective outlet cover and having the outlet disposed therein; (3) means for releasable attachment of the temporary protective outlet cover to the electrical junction box, wherein the attachment means passes through the temporary protective outlet cover to sealingly engage the temporary protective outlet cover to the upper edge of the housing of the junction box, wherein the releasable attachment means passes through the protective outlet temporary cover to engage the junction box at two or more points separate from the first and second attachment points of the outlet.
2. The assembly of claim 1, wherein the electrical junction box is further comprised of a junction box plaster ring.
2. The assembly of claim 1, wherein the electrical junction box is a two-piece assembly further comprised of a junction box plaster ring.
3. The assembly of claim 2, wherein the outlet is affixed to the junction box plaster ring.
3. The two-piece assembly of claim 2, wherein the outlet is affixed to the junction box plaster ring at the first and second attachment points.
4. The assembly of claim 2, wherein the junction box plaster ring is affixed to the electrical junction box.  
4. The two-piece assembly of claim 2, wherein the junction box plaster ring is affixed to the electrical junction box.
6. The assembly of claim 5, wherein a first pair of the four peripheral walls terminate in a pair of first edges of substantially equivalent length.
5. The assembly of claim 1, wherein a first pair of the four peripheral walls terminate in a pair of first edges of substantially equivalent length.
7. The assembly of claim 5, wherein a second pair of the four peripheral walls terminate in a pair of second edges of substantially equivalent length.
6. The assembly of claim 1, wherein a second pair of the four peripheral walls terminate in a pair of second edges of substantially equivalent length.
8. The assembly of claim 5, wherein the cover is comprised of four peripheral cover walls each terminating in a lower edge.
7. The assembly of claim 1, wherein the lower peripheral edge of the temporary protective outlet cover is comprised of four peripheral walls each terminating in a lower edge.
9. The assembly of claim 8, wherein a first pair of the four peripheral cover walls terminate in a pair of first edges of substantially equivalent length.  
8. The assembly of claim 7, wherein a first pair of the four peripheral walls of the temporary protective outlet cover terminate in a pair of first edges of substantially equivalent length.
10. The assembly of claim 9, wherein a second pair of the four peripheral cover walls terminate in a pair of second edges of substantially equivalent length.  
9. The assembly of claim 8, wherein a second pair of the four peripheral walls of the temporary protective outlet cover terminate in a pair of second edges of substantially equivalent length.
11. The assembly of claim 9, wherein the pair of first edges of the box peripheral walls is in conforming engagement to the pair of first edges of the cover peripheral walls and held in place by the means for releasably attaching the temporary cover to the junction box.
10. The assembly of claim 1, wherein the upper edges of the peripheral walls of the housing are in sealing engagement to the peripheral walls of the temporary protective outlet temporary cover and are held in place by the means for releasably attaching the protective outlet cover to the junction box
12. The assembly of claim 10, wherein each of the pair of second edges of the peripheral cover walls is further comprised of a recess.  
11. The assembly of claim 9, wherein at least one the pair of second edges of the peripheral cover walls is further comprised of a recess
13. The assembly of claim 8, where in each edge of the four peripheral box walls and each edge of the four peripheral cover walls is in conforming engagement.
10. The assembly of claim 1, wherein the upper edges of the peripheral walls of the housing are in sealing engagement to the peripheral walls of the temporary protective outlet temporary cover and are held in place by the means for releasably attaching the protective outlet cover to the junction box
14. The assembly of claim 1, wherein the housing of the electrical junction box is comprised of a closure traversed by the wire and terminating at an intermediate and thereof.
13. The assembly of claim 1, wherein the housing of the electrical junction box is comprised of a closure traversed by a wire assembly operably connected to the outlet.
15. An assembly comprising: an electrical junction box comprising a housing having an opening surrounded by four peripheral box walls each terminating in an upper edge; a temporary cover comprised of four peripheral cover walls each terminating in a lower edge and wherein the cover is sized to be releasably attached to the electrical junction box; wherein the electrical junction box and the temporary cover are co-molded and joined by a breakaway fixture for manual detachment of the electrical junction box and the temporary cover.
14. A unitary co-molded assembly formed together as a one-piece mold and having separable junction box and temporary protective outlet cover components comprising: an electrical junction box comprising a housing having an opening surrounded by four peripheral box walls each terminating in an upper edge, wherein at least two of the upper edges are comprised of attachment points for fixed attachment of an outlet; a temporary protective outlet cover co-molded with the electrical junction box and comprised of four peripheral cover walls each terminating in a lower edge and wherein the outer dimensions of a periphery of the temporary cover walls are sized to form a sealing engagement with a periphery of the upper edge of the junction walls to form an intact enclosure between the temporary protective outlet cover and the junction box; wherein at least two of the upper edges of the electrical junction box and at least two of the lower edges of the temporary protective outlet cover are comprised of an opening for traversal by means for releasable attachment of the temporary protective outlet cover to the electrical junction box and a fixture for receiving the releasable attachment means, wherein the at least two outlet attachment points are separate from both of the opening for traversal of the releasable attachment means and the fixture for receiving the releasable attachment means; and wherein the one-piece molded assembly of the electrical junction box and the temporary protective outlet cover is further comprised of a co-molded breakaway fixture joining the junction box and the temporary protective outlet cover for manual detachment of the electrical junction box and the temporary protective outlet cover.
16. The assembly of claim 16 further comprising an outlet affixed to the electrical junction box and connected to a length of wire having a terminal and attached to the outlet and an intermediate and disposed within the housing of the electrical junction box.
15. The assembly of claim 14 further a length of wire having a terminal end attached to the outlet and an intermediate end disposed within the housing of the electrical junction box.
17. The assembly of claim 17 wherein the electrical junction box housing is further comprised of an opening with a mating closure for access to the interior of the electrical junction box housing.  
16. The assembly of claim 14 wherein the electrical junction box housing is further comprised of an opening with a mating closure for access to the interior of the electrical junction box housing.
18. The assembly of claim 15 wherein the edges of the four peripheral box walls and edges of the four peripheral cover walls are held in conforming engagement by means for releasably attaching the temporary cover to the electrical junction box.
17. The assembly of claim 14 wherein the upper edge of the junction box peripheral walls and lower edge of the temporary protective outlet cover peripheral walls are held in conforming engagement by the means for releasably attaching the temporary protective outlet cover to the electrical junction box.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gretz (US 8933331 B1).
Regarding claim 1, Gretz discloses, in Fig.1, an assembly comprising: an electrical junction box (202 and 120) comprising a housing (see 202 and 120) and at least one outlet ( an electrical outlet is disposed within 120 and 202) disposed therein; wherein the at least one outlet has a wired connection operably connected thereto at a terminal of a wire ( an electrical outlet is disposed within 202 and electrically connected to wires); a temporary cover (116) releasably attached to the electrical junction box (120 and 202) about a periphery of the opening ( periphery of 120); means for releasably attaching the temporary cover to the electrical junction box ( screws releasably attach 116 to 120).
Regarding claim 2, Gretz discloses wherein the electrical junction box is further comprised of a junction box plaster ring (see 130 and 120).  
Regarding claim 3, Gretz discloses, wherein the outlet is affixed to the junction box plaster ring (outlet is connected by screws to 180 of 120).  
Regarding claim 4, Gretz discloses wherein the junction box plaster ring (130) is affixed to the electrical junction box (202).  
Regarding claim 5, Gretz discloses, wherein the electrical junction box housing comprises four peripheral box walls each terminating in an upper edge (see upper edges of 120).  
Regarding claim 6, Gretz discloses wherein a first pair of the four peripheral walls terminate in a pair of first edges of substantially equivalent length (see first set of walls of 202).

Regarding claim 7, Gretz discloses, wherein a second pair of the four peripheral walls terminate in a pair of second edges of substantially equivalent length (see second set of walls of 202).  
Regarding claim 8, Gretz discloses wherein the cover is comprised of four peripheral cover walls each terminating in a lower edge (see edges of 116 that attach to 120).  

Regarding claim 9, Gretz discloses wherein, wherein a first pair of the four peripheral cover walls terminate in a pair of first edges of substantially equivalent length (see first set of walls of 116).  
  Regarding claim 10, Gretz discloses wherein   a second pair of the four peripheral cover walls terminate in a pair of second edges of substantially equivalent length(see second set of walls of 116).    
  Regarding claim 11, Gretz discloses wherein  the pair of first edges of the box peripheral walls is in conforming engagement to the pair of first edges of the cover peripheral walls and held in place by the means for releasably attaching the temporary cover to the junction box (screws hold walls of 116 to walls of 120).
Regarding claim 12, Gretz discloses wherein each of the pair of second edges of the peripheral cover walls is further comprised of a recess (see recess at edges of 116 that receive screws)..  
Regarding claim 13, Gretz discloses where in each edge of the four peripheral box walls and each edge of the four peripheral cover walls is in conforming engagement ( see walls of 120 that are conforming with the3 walls of 116).  
Regarding claim 14, Gretz discloses wherein the housing of the electrical junction box is comprised of a closure traversed by the wire and terminating at an intermediate and thereof (see wall 201 that wires go through ).

Claim (s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues (US 6418036 B2).
Regarding claim 15, Rodrigues discloses  an assembly comprising: an electrical junction box (20;Fig.3)  comprising a housing having an opening surrounded by four peripheral box walls each terminating in an upper edge (see 20); a temporary cover (see 27) comprised of four peripheral cover walls (see walls of 27 attached to the walls of 20) each terminating in a lower edge and wherein the cover is sized to be releasably attached to the electrical junction box (27 are releasably attached to by tabs 22); wherein the electrical junction box and the temporary cover are co-molded and joined by a breakaway fixture for manual detachment of the electrical junction box and the temporary cover (see co-molded 27 and 20 attached by tabs 20).  
Regarding claim 16, Rodrigues discloses  an outlet affixed to the electrical junction box and connected to a length of wire having a terminal and attached to the outlet and an intermediate and disposed within the housing of the electrical junction box ( an outlet is attached to 20 by screw holes and wire is connected within).  
Regarding claim 17, Rodrigues discloses  wherein the electrical junction box housing is further comprised of an opening with a mating closure  for access to the interior of the electrical junction box housing (see 20 with opening and closed back).  
Regarding claim 18, Rodrigues discloses  wherein the edges of the four peripheral box walls and edges of the four peripheral cover walls are held in conforming engagement by means for releasably attaching the temporary cover to the electrical junction box (see break away tabs 22 that allow the temporary cover 27a-27h to be releasably attached to 20).
 

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848